Citation Nr: 1118559	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hearing loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In pertinent part, the March 2007 rating decision denied claims of service connection for hearing loss and tinnitus.

In July 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The matter was remanded to the RO via the Appeals Management Center (AMC) in October 2009 for additional development of the record.  Upon completion of that development, the RO in Huntington, West Virginia issued a rating decision that granted service connection for tinnitus.  As this grant of service connection represents a full grant of benefits sought on appeal with respect to that issue, it is no longer in appellate status or before the Board at this time.

The remaining issue on appeal of service connection for hearing loss was again remanded back to the RO via the AMC in September 2010 for additional development of the record.  Regardless of whether the RO has substantially complied with the remand directives set forth in the September 2010 remand, the issue of service connection for hearing loss is granted, and therefore any non-compliance with the remand directives on the part of the RO results in harmless error; and, another remand to obtain substantial compliance with the remand directives would serve no useful purpose.  


FINDING OF FACT

The competent and lay evidence of record is credible, and establishes that it is at least as likely as not that the Veteran's hearing loss is related to in-service acoustic trauma.  



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for bilateral hearing loss constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service treatment records (STRs) are negative for complaints, findings, or a diagnosis of any level of hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

At his personal hearing before the undersigned in July 2009, the Veteran testified that he has noticed hearing loss and ringing in his ears since service.  The Veteran explained that part of his duties during service included collecting empty shells from the 105 Howitzers during times when the guns were still being fired, and it was during those times that the Veteran began to notice ringing in his ears.  The Veteran further testified that he did not seek treatment immediately after discharge from service because he wanted to get a job as a police officer, and believed that he would not get hired if he complained of defective hearing.  The Veteran testified that he did not use hearing protection when he was first exposed to acoustic trauma during service, and, by contrast, he explained that his post-service noise exposure was minimized by the use of ear muffs during his thirty year career as a police officer.

At the July 2009 hearing, the Veteran submitted private audiology test results dated in February 2008 and June 2009 from the Hilo Family Health Clinic that appear to show significant bilateral hearing loss, along with a diagnosis of tinnitus.  The February 2008 record is duplicative of evidence already submitted and previously associated with the claims file; and, while the June 2009 record had not been previously associated with the claims file, it essentially mimics the February 2008 test results, showing a current diagnosis of bilateral hearing loss and tinnitus.

In various correspondence to the RO prior to the October 2009 remand, the Veteran reported acoustic trauma from cannon fire, helicopters, and gun fire.  In April 2010 correspondence to the RO, the Veteran reported that his hearing loss was not due solely to exposure to the live artillery fire.  Rather, the Veteran reported that he developed a severe head cold that persisted for several days.  During that time, he was on detail which included air lifts up to three times per day.  During that time period, his ears were severely clogged and plugged, and remained so for several days after the detail ended.  The Veteran noticed a decrease in his hearing at that time.

At a February 2010 VA examination, the Veteran reported his military noise exposure, as well as a negative history of pre-and post-service noise exposure.  According to the examination report, the Veteran's recreational activities included weightlifting, diving and fishing, with negative noise exposure during these activities.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
50
60
LEFT
50
40
40
60
75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.

According to the audiogram results, the diagnosis was mild to moderate sensorineural hearing loss in both ears.  Middle ear function results indicated no ongoing pathology, but Distortion Product Otoacoustic Emissions (DPOAE) were absent or diminished for each ear.  

The examiner summarized as follows:  Based on [the Veteran's] history prior to, during and post military service of noise exposure, it is my opinion that the hearing loss for this veteran is not caused by or a result of noise exposure in service.  Tinnitus is caused by or a result of noise exposure in service.  

The examiner provided no rationale whatsoever for the opinion that the Veteran's hearing loss was not related to in-service noise exposure.  Furthermore, the examiner provided no rationale for the conflicting opinions indicating that the tinnitus was caused by noise exposure in service but the hearing loss was not caused by noise exposure during service.  The examiner's opinion is particularly puzzling given the Veteran's competent lay assertions regarding the onset of his hearing loss and tinnitus, and the examiner's acknowledgement of the Veteran's history of no pre-or post-service noise exposure, and no recreational noise exposure.  In light of the inadequacy of the February 2010 opinion, the Veteran was examined again in October 2010.  

At the October 2010 examination, on authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
55
60
LEFT
40
50
55
65
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.

According to the audiogram results, the diagnosis was mild to moderate-severe sensorineural hearing loss in both ears.  Tinnitus was also noted, and the examiner specifically indicated that no medical follow-up was necessary at that time because the tinnitus was as likely as not a symptom associated with hearing loss, inner ear damage, or acoustic trauma.  

The examiner further noted, after a review of the claims file, that although normal hearing was found during service, the effects of noise exposure were cumulative through lifetime and damage to inner ear cells from noise exposure could occur before hearing loss was evident and diagnosed.  The examiner further opined, that, assuming the Veteran's reports of in-service noise exposure were valid, that it was most likely that the hearing loss began with military noise exposure and worsened with occupational noise exposure and the aging process.  

Significantly, the Veteran is competent to report the onset of tinnitus and diminished hearing acuity in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses; and, as such, that the October 2010 examiner properly addressed the Veteran's report of his hearing loss having first manifested during his period of active service in determining whether his current hearing loss is related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service medical records to provide a negative opinion).  In this regard, the previous VA examination of February 2010 did not address the Veteran's contentions regarding the onset of his hearing loss, and there is no reason to doubt the Veteran's credibility with respect to his contentions as to the onset of his hearing loss and tinnitus.  Further, the February 2010 examiner provided absolutely no rationale for the opinion that there was no relationship between the Veteran's hearing loss and service.  Thus, the February 2010 carries no probative value.  

In contrast, the October 2010 examiner took into account the Veteran's credible statements and provided a rationale for the opinion that the Veteran's hearing loss as likely as not originated as a result of in-service acoustic trauma.  The VA examiner specifically pointed out that damage to the inner ear cells from noise exposure can occur before hearing loss is evident and diagnosed.  The examiner also specifically opined that it was likely that the Veteran's hearing loss originated as a result of in-service acoustic trauma.  The fact that the actual hearing loss was not shown until after service, or that it worsened because of post-service noise exposure is irrelevant because the examiner has opined, based on sound medical principles, that it is as likely as not that the hearing loss originated in light of events or incidents (acoustic trauma) that took place during service.  In other words, the VA examiner linked the Veteran's hearing loss to service.  Importantly, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, the evidence of record shows a current bilateral hearing loss for VA purposes which has been linked by competent evidence to service-connected tinnitus.  The Veteran has reported significant exposure to acoustic trauma, without ear protection, during service.  The Veteran has also reported that he noticed a hearing loss and tinnitus shortly after the noise exposure.  The Veteran is certainly competent to testify as to a symptom such as hearing loss and ringing in the ears which is non-medical in nature, however, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran has indicated that he noticed a decrease in his ability to hear since service.  He is competent to report such symptoms, and there is no reason to doubt the Veteran's assertions that he noticed a decrease in his hearing during service.  The Veteran's credible statements, along with the October 2010 VA examiner's opinion provide the necessary criteria to grant this claim.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's hearing loss is linked to in-service noise exposure.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for hearing loss is warranted.  


ORDER

Service connection for hearing loss is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


